Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
       
            The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1-7 are allowed because none of the prior art references of record teaches an apparatus, comprising a mating interface that is coupled to a dispense interface to interact with a print particle dispense nozzle; and an authentication mechanism coupled to a locking mechanism to authenticate the print particle dispense nozzle; and to unlock the locking mechanism when the print particle dispense nozzle is authenticated to allow the print particle dispense nozzle to deposit the print particle to the dispense interface in the combination as claimed. 

Claims 8-10 are allowed because none of the prior art references of record teaches a print particle supply comprising a mating interface that is coupled to a dispense interface to interact with a print particle dispense nozzle, wherein the mating interface is rotatable from a first position to a second position; and an authentication mechanism coupled to a locking mechanism to: receive a first signal from the print particle dispense nozzle when the mating interface is in the first position; authenticate the print particle dispense nozzle based on the first signal; instruct the locking mechanism to allow the mating interface to rotate from the first position to the second position when the print particle dispense nozzle is authenticated; receive a second signal from the print particle dispense nozzle when the mating interface is in the second position; and instruct the locking mechanism to allow the mating interface to rotate from the second position to the first position based on the second signal in the combination as claimed. 

Claims 11-15 are allowed because none of the prior art references of record teaches a system comprising a mating interface that is coupled to a dispense interface to interact with a print 

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 9,475,298; US Pat. 10,752,003; US Pub. 2017/0305164; US Pub. 2018/0001650) cited in the PTO 892 form show an interface connection which is deemed to be relevant to the present invention.  These references should be reviewed.

CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.
   
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853